Title: To George Washington from John Popkin, 30 November 1782
From: Popkin, John
To: Washington, George


                  
                     Sir
                     Boston 30th Novr 1782
                  
                  In the Evening of the 28th Instant a Number of Prisoners landed from the Cartel Ship John from Quebec: among whom were about twenty five Continental Soldiers, as near as I could learn.  Inclos’d is a list of all the Names I have collected, and the different Corps to which they do, or did severally belong—By the inclos’d your Excellency will see that Eleven are ordered for Head Quarters.   Have the Honor to be your Excellency’s most obedt Humble Servant
                  
                     John Popkin.
                  
               